Dismissed and Opinion Filed October 3, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00621-CV

   URBAN LEAGUE OF GREATER DALLAS AND NORTH CENTRAL TEXAS DBA
                URBAN COMMUNITY CENTER, Appellant
                                V.
        COMERICA BANK, A TEXAS BANKING ASSOCIATION, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-07418

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Myers, and Justice Evans
                                    Opinion by Justice Evans
       Before the Court is appellee’s motion to dismiss the appeal based on appellant’s failure to

file the clerk’s record. Our records reflect Dallas County District Clerk Felicia Pitre informed the

Court July 9, 2018 that the clerk’s record was being held for non-payment of the clerk’s fee. That

same day, we directed appellant to file, within ten days, written verification it had paid or made

arrangements to pay for the clerk’s record. Although we cautioned appellant that failure to comply

could result in dismissal of the appeal without further notice, appellant has not responded. See

TEX. R. APP. P. 37.3(b). Accordingly, we grant appellee’s motion and dismiss the appeal. See id.

42.3(b),(c).

                                                   /David Evans/
                                                   DAVID EVANS
180621F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 URBAN LEAGUE OF GREATER                            On Appeal from the 14th Judicial District
 DALLAS AND NORTH CENTRAL                           Court, Dallas County, Texas
 TEXAS DBA URBAN COMMUNITY                          Trial Court Cause No. DC-17-07418.
 CENTER, Appellant                                  Opinion delivered by Justice Evans, Chief
                                                    Justice Wright and Justice Myers
 No. 05-18-00621-CV         V.                      participating.

 COMERICA BANK, A TEXAS
 BANKING ASSOCIATION, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellee Comerica Bank, a Texas Banking Association, recover its costs, if
any, of this appeal from appellant Urban League of Greater Dallas and North Central Texas dba
Urban Community Center.


Judgment entered this 3rd day of October, 2018.




                                              –2–